United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2504
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *    Appeal from the United States
      v.                                *    District Court for the Eastern
                                        *    District of Arkansas.
Fontaine Demmond Sherman,               *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 18, 2010
                                Filed: February 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Fontaine Demmond Sherman appeals the district court’s1 denial of his Federal
Rule of Criminal Procedure 33 motions for a new trial based on newly discovered
evidence. We affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.